Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-20 are currently pending in the present application.
Claims 1 and 13 are currently amended; claims 2-3 have been cancelled by the applicant; and claims 4-12 and 14-20 are original.
Response to Amendment
The amendment dated 31 December 2020 has been entered into the record.
Response to Arguments
Applicant’s arguments have been fully considered by are rendered moot by the new rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8-9, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 20100091354), of record, in view of Chen (US 20150271482), of record, and Hazeghi (US 9,826,216).
Re: claim 1, Nam discloses a light source 210 configured to emit a light beam (Figs. 2-4); a fixed optical phase modulator 230, 240 disposed on a path of the light beam and configured to modulate phases of the light beam (Figs. 2-4; paras. 49-50 disclose capability to so modulate); a tunable liquid crystal panel 250, 260 (Figs. 2-4; para. 52 discloses liquid crystal) disposed on the path of the light beam and configured to switch the light beam between a structured light and a flood light (Fig. 3 discloses structured light capable of forming a 3D image; Fig. 4 discloses a flood light capable of forming a 2D image), wherein the fixed optical phase modulator 230, 240 is configured to modulate the light beam to a collimated light (Figs. 3, 4; para. 49-50), and two voltage differences between electrodes switch the liquid crystal layer to two refractive index distributions so as to switch the collimated light from the fixed optical phase modulator to the structured light and the flood light, respectively (Figs. 3, 4; para. 52).
Nam does not directly disclose that the tunable liquid crystal panel comprises a first substrate; a second substrate; a liquid crystal layer disposed between the first substrate and the second substrate; a first electrode layer; and a second electrode layer, wherein at least one of the first electrode layer and the second electrode layer is a patterned layer, and wherein the first electrode layer and the second electrode are both disposed on one of the first substrate and the second substrate, or are respectively disposed on the first substrate and the second substrate; and a driver electrically connected to the first electrode layer and the second electrode layer and configured to 
Chen discloses that the tunable liquid crystal panel 2 comprises a first substrate 25; a second substrate 21; a liquid crystal layer 23 disposed between the first substrate and the second substrate (Figs. 1A, 1B); a first electrode layer; 22, 82 (Figs. 1A, 1B, 10) and a second electrode layer 23, 81 (Figs. 1A, 1B, 10), wherein at least one of the first electrode layer and the second electrode layer is a patterned layer (Fig. 10 discloses both being patterned), and wherein the first electrode layer and the second electrode are respectively disposed on the first substrate and the second substrate (Figs. 1A, 1B); and a driver 4 electrically connected to the first electrode layer and the second electrode layer and configured to change a voltage difference between the first electrode layer and the second electrode layer, so as to switch the light beam between the structured light and the flood light (para. 35 discloses 2D floodlight when no voltage applied as disclosed in Fig. 1A, and 3D structured light when voltage greater than threshold is applied as disclosed in Fig. 1B).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the tunable liquid crystal panel comprises a first substrate; a second substrate; a liquid crystal layer disposed between the first substrate and the second substrate; a first electrode layer; and a second electrode layer, wherein at least one of the first electrode layer and the second electrode layer is a patterned layer, and wherein the first electrode layer and the second electrode are both disposed on one of the first substrate and the second substrate, or 
Hazeghi discloses that the fixed optical phase modulator comprises a DOE 350 (Fig. 4A).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the fixed optical modulator comprise a DOE, as disclosed by Hazeghi, in the device disclosed by Nam and Chen for the purpose of having input light directed in a predetermined angle with respect to an optical axis.
Re: claim 8, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Nam further discloses that an optical spatial phase distribution of the liquid crystal layer is changed with change of the voltage difference so as to switch the light beam between the structured light and the flood light (capability disclosed in para. 52).
Re: claim 9, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Nam further discloses that the liquid crystal layer comprises nematic liquid crystals, polymer dispersed liquid crystals, or polymer network liquid crystals (PDLC disclosed in para. 52).

Re: claim 17, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Chen further discloses that the conductive micro-patterns have a straight shape (Fig. 10A).
Re: claim 18, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Chen further discloses that the first electrode layer 22 and the second electrode layer 24 have an in-plane switch or fringe-field switch electrode design (para. 34).
Re: claim 19, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Chen further discloses that the first electrode layer 22, 82 and the second electrode layer 24, 81 are two patterned layers (Fig. 10A) disposed on the first substrate 21 and the second substrate 25 respectively (Figs 1A, 1B), and patterns of the two patterned layers are different (Fig. 10A, where the patterns extend in different directions).
Re: claim 20, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Chen further discloses that the first electrode layer 22, 82 and the second electrode layer 24, 81 are two patterned layers (Fig. 10A) disposed on the first substrate 21 and the second substrate 25 respectively (Figs 1A, 1B), and patterns of the two patterned layers are the same (Fig. 10A, where the patterns are strip-shaped).
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Chen, Hazeghi, and Wang (US 20170038647), of record.
Re: claim 4, Nam, Chen, and Hazeghi disclose the limitations of claim 1, and Nam further discloses that the patterned layer 81, 82 has a plurality of micro-openings 
Wang discloses patterned layer 11 (Figs. 2, 3) where the electrode widths range in size from 2.0 µm to 2.8 µm (para. 44).  While Wang does not explicitly disclose the widths of the micro-openings in between the strip electrodes comprising layer 11, Wang does disclose the general size scale being on the micrometer level, and that in Figures 2 and 3 none of the micro-openings in between the electrodes is depicted as being wider than any given individual electrode.  It is understood that drawings generally cannot be relied upon to show proportions or sizes; however, they can be relied upon for what they would teach a person of ordinary skill in the art.  Based on the disclosures in at least paragraph 44 and Figures 2 and 3, a person of ordinary skill in the art would have reasonably been taught that the micro-openings had a size on the micrometer level, which is less than the claimed range of 1 millimeter.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the micro-openings have a maximum diameter less than 1 millimeter, as disclosed by Wang, in the device disclosed by Nam and Chen for the purpose of providing the same pre-tilt angle to the liquid crystal molecules that correspond to a given micro-opening.
Re: claim 5, Nam, Chen, Hazeghi, and Wang disclose the limitations of claim 4, and Chen further discloses that shapes of the micro-openings comprise rectangles (Fig. 10A).

Re: claim 7, Nam, Chen, Hazeghi, and Wang disclose the limitations of claim 4, and Wang further discloses that sizes and positions of the micro-openings are irregular (Figs. 2, 3).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Chen, Hazeghi, and Furukawa (US 20140240642), of record.
Re: claim 10, Nam, Chen, and Hazeghi disclose the limitations of claim 1; however, none of the references directly discloses that the liquid crystal panel further comprises a first alignment layer disposed between the first substrate and the liquid crystal layer; and a second alignment layer disposed between the second substrate and the liquid crystal layer.
Furukawa discloses that the liquid crystal panel comprises a first alignment layer 223 disposed between the first substrate 221 and the liquid crystal layer 224 (Fig. 2A); and a second alignment layer 225 disposed between the second substrate 227 and the liquid crystal layer (Fig. 2A).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the liquid crystal panel comprise a first alignment layer disposed between the first substrate and the liquid crystal layer; and a second alignment layer disposed between the second substrate and the liquid crystal layer, as disclosed by Furukawa, in the device disclosed by Nam, Chen, and Hazeghi for the purpose of providing a pre-tilt to the liquid crystal molecules disposed 
Re: claim 11, Nam, Chen, Hazeghi, and Furukawa disclose the limitations of claim 10, and Furukawa further discloses that the first and second alignment layers are vertical alignment layers (para. 50).
Re: claim 12, Nam, Chen, Hazeghi, and Furukawa disclose the limitations of claim 10, and Furukawa further discloses that alignment directions of the first alignment layer and the second alignment layer have uniform spatial distribution (para. 50, where alignment directions are all uniformly vertical).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Chen, Hazeghi, Furukawa, and Noma (US 20130128201)
Re: claim 13, Nam, Chen, Hazeghi and Furukawa disclose the limitations of claim 10; however, none of the references directly disclose that the first or second alignment layer has a plurality of alignment areas, and azimuthal angles of alignment in two adjacent alignment areas are different.
Noma discloses that the first 130 or second 150 alignment layer has a plurality of alignment areas (plurality disclosed in Fig. 4 & paras. 88-92), and azimuthal angles of alignment in two adjacent alignment areas are different (paras. 88-92).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first or second alignment layer have a plurality of alignment areas, as disclosed by Noma, in the device disclosed by Nam, Chen, Hazeghi and Furukawa for the purpose of improving the viewing angle and improve the whitening in gray scale images (see para. 92 Noma).
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam, in view of Chen, Hazeghi, and Toko (US 20180062097), of record.
Re: claim 15, Nam, Chen, and Hazeghi disclose the limitations of claim 1; however, none of the references directly discloses a high resistive layer adjacent to the patterned layer.
Toko discloses a high resistive layer 4 adjacent to the patterned layer 3a, 3b (Fig. 1A).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a high resistive layer adjacent to the patterned layer, as disclosed by Toko, in the device disclosed by Nam, Chen, and Hazeghi for the purpose of generating a voltage gradient between adjacent patterns.  Liquid crystal molecules proximately located to the high resistive layer will twist in proportion to the strength of the electric field across the voltage gradient.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871